In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-286 CR

____________________


JOHN P. PATTERSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 99204




MEMORANDUM OPINION
	John P. Patterson was convicted and sentenced on an indictment for felony theft with
sequenced prior felony convictions.  Patterson filed a notice of appeal on May 31, 2007.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On June 5, 2007, we notified the parties that the appeal would be dismissed unless an
amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	

  
								STEVE McKEITHEN
								        Chief Justice	
 

Opinion Delivered July 25, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.